     Case 2:19-cv-00878-JAM-DMC Document 30 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERALDO GUTIERREZ,                                 No. 2:19-CV-0878-JAM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    V. TUCKER,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are Plaintiff’s objections, ECF Nos. 22 and 23, to

19   Defendant’s notice of taking Plaintiff’s deposition by video. The Court has construed Plaintiff’s

20   objections as motions for a protective order and directed Defendant to respond. See ECF No. 24.

21   Defendant has filed a response. See ECF No. 26.

22                  Plaintiff objects to his deposition, which had originally been noticed for April 20,

23   2020, but which has since been taken off calendar and not re-noticed, being taken by video.

24   Instead, Plaintiff seeks an order directing that his deposition be taken in-person. In support of his

25   objections, Plaintiff cites the following: (1) his hearing aids are not operating properly; (2) he is

26   taking prescription medications which make it difficult to comprehend and focus; (3) he is

27   experiencing serious pain due to the injuries allegedly caused by Defendant; and (4) people

28   assisting him have not provided Plaintiff with “other relevant information in support of my
                                                         1
     Case 2:19-cv-00878-JAM-DMC Document 30 Filed 10/30/20 Page 2 of 2


 1   case.” See e.g. ECF No. 22, pg. 3.

 2                  As Defendant observes in the opposition to Plaintiff’s objections, Plaintiff does not

 3   oppose an in-person deposition and has not explained how the factors he cites prejudice him only

 4   if his deposition is taken by video. For this reason, the Court overrules Plaintiff’s objections and

 5   declines to issue a protective order precluding a video deposition.

 6                  Accordingly, IT IS HEREBY ORDERED that:

 7                  1.      Plaintiff’s objections, ECF Nos .22 and 23, are construed as motions for a

 8   protective order;

 9                  2.      So construed, Plaintiff’s objections are overruled and the motions for a

10   protective order are denied; and

11                  3.      Defendant may take Plaintiff’s deposition by video.

12

13   Dated: October 30, 2020
                                                            ____________________________________
14                                                          DENNIS M. COTA
15                                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
